Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 09-21-2020 and 09-24-2020 has
been submitted for consideration by the Office. It has been placed in the application file
and the information referred to therein has been considered.

Claim Objections
Claims 9 and 14 are objected to because of the following informalities:
Claim 9 should say “…, wherein another communication is a downlink shared channel.”
Claim 14 should say “…, wherein another communication is a downlink control channel.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grossmann et al. (US 20220271890 A1).

Regarding Claim 1 Grossmann teaches:
A user equipment device (UE) (Figure 21 UE (900)), comprising: 
a radio; (Figure 21, 930, 940, 950) and 
a processor operably coupled to the radio (Figure 21) and configured to cause the UE to: 

establish a connection with a cellular base station; receive, from the cellular base station, a configuration update related to downlink reference signals for measuring pathloss, wherein the configuration update provides reduced implementation time (Abstract and Figure 9; receiving from a network node with a configuration that includes a downlink reference signal with switch latency and control information redundancy and overhead).

receive, from the cellular base station, updated downlink reference signals; determine, within the reduced implementation time, updated pathloss based on the updated downlink reference signals; and transmit uplink reference signals using the updated pathloss for power control (Figure 9 and Paragraphs 0181-0184; mentions getting updated downlink reference signals and pathloss and applying UL for the transmission of reference signals).


Regarding Claim 7 Grossmann teaches:
wherein the configuration update is a media access control (MAC) control element (CE) (Paragraph 0073; mentions beam direction settings for PUCCH resources getting configured and applying MAC-CE commands).

Claims 8-9, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nory et al. (US 20200305088 A1).

Regarding Claim 8 Nory teaches:
An apparatus for operating a user equipment device (Figure 2; 210 wireless device), the apparatus comprising:
a processor configured to cause the UE to:
establish a connection with a cellular network;
determine that a spatial filter for an uplink signal is not configured by the cellular network; determine that downlink reference signals for pathloss are not provided by the network; in response to the determinations that a spatial filter for an uplink signal is not configured and that downlink reference signals for pathloss are not provided, select a particular spatial filter for the uplink signal based on a beam used for another communication (Paragraph 0139; mentions determining a spatial filter and downlink reference signal and selecting a spatial filter for uplink);
and transmit the uplink signal using the particular spatial filter (Paragraph 0139; mentions transmitting uplink using the spatial filter).

Regarding Claim 9 Nory teaches:
wherein the another communication is a downlink shared channel (Paragraph 0139; mentions PDSCH). 

Regarding Claim 14 Nory teaches:
wherein the uplink reference signals are aperiodic, wherein the another communication is a downlink control channel (Paragraph 0048; mentions that it also allows aperiodic reference signals to be used for uplink power control).

Claims 15-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yao et al. (WO 2020030117 A1).

Regarding Claim 15 Yao teaches:
A method for operating a user equipment device (UE), the method comprising: 
at the UE: 
connecting to a cellular base station;
receiving, from the cellular base station, first downlink reference signals; 
based on the first downlink reference signals: maintaining an accumulative closed-loop power control factor; 
determining a first pathloss; and transmitting, to the cellular base station, first uplink reference signals based on the accumulative closed-loop power control factor and the first pathloss; 
receiving, from the cellular base station, a configuration update related to downlink reference signals (Paragraphs 0140-0143; teaches uplink transmission configured by the base station for the UE and mentions first transmission along with having closed-loop power control and path loss measurement);

resetting, in response to the configuration update, the accumulative closed-loop power control factor (Paragraphs 0282-0284; mentions resetting the closed-loop power control after an update/change);

receiving, from the cellular base station, updated downlink reference signals; 
and based on the updated downlink reference signals: maintaining the accumulative closed-loop power control factor subsequent to the resetting; 
determining a second pathloss; and transmitting, to the cellular base station, second uplink reference signals based on the accumulative closed-loop power control factor and the second pathloss (Paragraphs 0026-0027,0145-0150, and 0285; mentions uplink transmission with pathloss measurement parameter and a second transmission as well as cumulative closed-loop power adjustment)

Regarding Claim 16 Yao teaches:
wherein the accumulative closed-loop power control factor is a physical uplink shared channel power control adjustment state (Paragraphs 0026-0027 and 0285; mentions both the first and second transmission include a physical uplink shared channel which already have the closed-loop power control factor). 


Regarding Claim 17 Yao teaches:
wherein the physical uplink shared channel power control adjustment state applies to an active bandwidth part (Paragraphs 0123 and 0199-0200; mention that the power control of the uplink transmission is a bandwidth part (BWP) and that the first transmission is a PUSCH and can belong to BWP as the frequency domain range).

Regarding Claim 18 Yao teaches:
wherein the accumulative closed-loop power control factor is a power control adjustment state for a physical uplink control channel (Paragraphs 0026-0027; mentions both the first and second transmission include a physical uplink control channel which already have the closed-loop power control factor).

Regarding Claim 20 Yao teaches:
wherein the accumulative closed-loop power control factor is a power control adjustment state for sounding reference signals (Paragraphs 0026-0027 and 0285; mention that the first/second transmission can include sounding reference signals (SRS) transmission and that the first transmission can also use the closed-loop power adjustment)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Grossmann et al. (US 20220271890 A1) in view of Ohuchi et al. (US 20200236574 A1).

Regarding Claim 2 Grossmann teaches the elements mentioned above but does not explicitly disclose wherein the processor is further configured to cause the UE to: prior to receiving the configuration update: receive, from the cellular base station, first downlink reference signals; and determine, based on the first downlink reference signals, a first pathloss, wherein the first pathloss is determined using a layer 3 (L3) reference signal received power (RSRP). 
Ohuchi teaches wherein the processor is further configured to cause the UE to: prior to receiving the configuration update: receive, from the cellular base station, first downlink reference signals; and determine, based on the first downlink reference signals, a first pathloss, wherein the first pathloss is determined using a layer 3 (L3) reference signal received power (RSRP) (Paragraph 0158 & Paragraph 0246; mentions path loss reference referring to a downlink reference signal and using L3 RSRP).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Grossmann to incorporate “prior to receiving the configuration update: receive, from the cellular base station, first downlink reference signals; and determine, based on the first downlink reference signals, a first pathloss, wherein the first pathloss is determined using a layer 3 (L3) reference signal received power (RSRP)” as taught by Ohuchi for using a layer 3 reference signal received power to determine a pathloss (See Paragraph 0275 of Ohuchi).

Regarding Claim 3 Grossmann teaches the elements mentioned above but does not explicitly disclose wherein the updated pathloss is determined based on a layer 1 (L1) RSRP. 
Ohuchi teaches wherein the updated pathloss is determined based on a layer 1 (L1) RSRP (Paragraph 0158 & Paragraph 0246; mentions measuring/calculating with an L1 filter).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Grossmann to incorporate “wherein the updated pathloss is determined based on a layer 1 (L1) RSRP” as taught by Ohuchi for using a layer 1 reference signal received power to determine a pathloss (See Paragraph 0275 of Ohuchi).

Regarding Claim 5 Grossmann teaches the elements mentioned above but does not explicitly disclose wherein the updated pathloss being determined based on a layer 1 (L1) RSRP for a first period of time and wherein the updated pathloss is determined based on a L3-RSRP for a second period of time subsequent to the first period of time. 
Ohuchi teaches wherein the updated pathloss being determined based on a layer 1 (L1) RSRP for a first period of time and wherein the updated pathloss is determined based on a L3-RSRP for a second period of time subsequent to the first period of time (Paragraphs 0246 and 275; mentions using L1 or L3 RSRP).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Grossmann to incorporate “wherein the updated pathloss being determined based on a layer 1 (L1) RSRP for a first period of time and wherein the updated pathloss is determined based on a L3-RSRP for a second period of time subsequent to the first period of time” as taught by Ohuchi to determine a first pathloss based on a layer 1 RSRP for a first period of time and updated pathloss based on a layer 3 RSRP for a second period of time subsequent to the first period of time.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Grossmann et al. (US 20220271890 A1) in view of Ohuchi et al. (US20200236574 A1) in further view of Lee et al. (US 20210084596 A1).

Regarding Claim 4 Grossmann in view of Ohuchi teaches the elements mentioned above but does not explicitly disclose wherein the updated pathloss is determined based on a L3-RSRP, wherein the processor is further configured to cause the UE to reset a filter in response to the configuration update. 
Lee teaches wherein the updated pathloss is determined based on a L3-RSRP, wherein the processor is further configured to cause the UE to reset a filter in response to the configuration update (Paragraph 0317; methods 2 and 5 can be combined to apply L3 RSRP and using the method of resetting).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Grossmann in view of Ohuchi to incorporate “wherein the updated pathloss is determined based on a L3-RSRP, wherein the processor is further configured to cause the UE to reset a filter in response to the configuration update” as taught by Lee to reset a filter in response to the configuration update (See Paragraph 0317 of Lee).

Regarding Claim 6 Grossmann in view of Ohuchi teaches the elements mentioned above but does not explicitly disclose wherein a length of the first period of time is configured by higher layer signaling. 
Lee teaches wherein a length of the first period of time is configured by higher layer signaling (Paragraph 0085; mentions a time being configured by higher layer signaling).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Grossmann in view of Ohuchi to incorporate “wherein a length of the first period of time is configured by higher layer signaling” as taught by Lee to configure a length of the first period of time by higher layer signaling (See Paragraph 0085 of Lee).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nory et al. (US 20200305088 A1) in view of Bai et al. (US 20190373486 A1).

Regarding Claim 10 Nory teaches the elements mentioned above but does not explicitly disclose wherein the particular spatial filter is selected based on a control resource set used for the downlink shared channel in a recent slot.
	Bai teaches wherein the particular spatial filter is selected based on a control resource set used for the downlink shared channel in a recent slot (Paragraph 0074 and 0087; mentions selecting a spatial filter which can be used for downlink/uplink transmission and includes aggregated slots or mini-slots).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Nory to incorporate “wherein the particular spatial filter is selected based on a control resource set used for the downlink shared channel in a recent slot” as taught by Bai to represent wherein the particular spatial filter is selected based on a control resource set used for the downlink shared channel in a recent slot (See Paragraphs 0074 and 0087 of Bai).

Regarding Claim 12 Nory teaches the elements mentioned above but does not explicitly disclose wherein the particular spatial filter is selected based on a control resource set of an active transmission configuration indication.
	Bai teaches wherein the particular spatial filter is selected based on a control resource set of an active transmission configuration indication (Paragraph 0087; mentions UE selecting a spatial filter for communicating on one of the beamformed channels and each beamformed channel having a transmission configuration indication state).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Nory to incorporate “wherein the particular spatial filter is selected based on a control resource set of an active transmission configuration indication” as taught by Bai to represent wherein the particular spatial filter is selected based on a control resource set of an active transmission configuration indication (See Paragraph 0087 of Bai).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nory et al. (US 20200305088 A1) in view of Bai et al. (US 20190373486 A1) in view of Yi et al. (US 20200351892 A1).

Regarding Claim 11 Nory teaches the elements mentioned above but does not explicitly disclose wherein the recent slot is offset by K slots from a current slot and wherein K is configured by higher layer signaling.
Bai teaches wherein the particular spatial filter is selected based on a control resource set used for the downlink shared channel in a recent slot (See Paragraph 0074 and 0087 of Bai) but does not explicitly disclose wherein the recent slot is offset by K slots from a current slot and wherein K is configured by higher layer signaling.
Yi teaches wherein the recent slot is offset by K slots from a current slot and wherein K is configured by higher layer signaling. (Paragraph 0080 and 0098; mentions higher layer signaling being used/transmitted).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Nory in view of Bai to incorporate the teachings of Bai and modified again to incorporate the teachings of Yi to represent wherein the recent slot is offset by K slots from a current slot and wherein K is configured by higher layer signaling (See Paragraphs 0080 and 0098 of Yi).

Regarding Claim 13 Nory teaches the elements mentioned above but does not explicitly disclose wherein the particular spatial filter is selected based on the active transmission configuration indication used in a recent slot offset by K slots from a current slot and wherein K is determined based on a capability of the UE.
Bai teaches wherein the particular spatial filter is selected based on a control resource set of an active transmission configuration indication (See Paragraph 0087 of Bai) but does not explicitly disclose wherein the particular spatial filter is selected based on the active transmission configuration indication used in a recent slot offset by K slots from a current slot and wherein K is determined based on a capability of the UE. 
Yi teaches wherein the particular spatial filter is selected based on the active transmission configuration indication used in a recent slot offset by K slots from a current slot and wherein K is determined based on a capability of the UE (Paragraph 00157 and 00161; mentions aligning the beams for communication based on TCI state and mentions slot offset).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Nory to incorporate the teachings of Bai and modified again to incorporate the teachings of Yi to represent wherein the particular spatial filter is selected based on the active transmission configuration indication used in a recent slot offset by K slots from a current slot and wherein K is determined based on a capability of the UE (See Paragraphs 00157 and 00161).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (WO 2020030117 A1) in view of Grossmann et al. (US 20220271890 A1).

Regarding Claim 19 Yao teaches the elements mentioned above but does not explicitly disclose wherein the configuration update is a media access control (MAC) control element (CE) and provides for a reduced implementation time. 
Grossmann teaches wherein the configuration update is a media access control (MAC) control element (CE) and provides for a reduced implementation time (Paragraph 0073; mentions beam direction settings for PUCCH resources getting configured and applying MAC-CE commands).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Yao to incorporate the teachings of Grossmann to represent the configuration update as a media access control (MAC) control element (CE) and to provide for a reduced implementation time (See Paragraph 0073 of Grossmann).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nory (2019049107) teaches receiving downlink information and determining spatial filters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdulrahman Yehia whose telephone number is (571)
272-2169. The examiner can normally be reached on Monday-Friday (8:30 am - 5:30pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Justin Mikowski can be reached on 571-272-8525. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/ABDULRAHMAN MOHSIN YEHIA/Examiner, Art Unit 4184                                                                                                                                                                                                        	
/DIANE L LO/Primary Examiner, Art Unit 2466